IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                      No. 85689
                RESIGNATION OF STEPHANIE
                                                                                          _
                MARIE SMITH, BAR NO. 1194.
                                                                           MED
                                                                           DEC 08 2022




                          ORDER GRANTING PETITION FOR RESIGNATION
                            This is a joint petition by the State Bar of Nevada and attorney
                Stephanie Marie Smith for Smith's resignation from the Nevada bar.
                            SCR 93(5) provides that Nevada attorneys who are not actively
                practicing law in this state may resign from the state bar if certain
                conditions are met. The petition includes statements from state bar staff
                confirming that no disciplinary, fee dispute arbitration, or client security
                fund matters are pending against Smith; and that Smith is current on all
                membership fee payments and other financial commitments relating to the
                practice of law in this state. See SCR 93(5)(a)(1)-(2).
                            Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation. See SCR 93(5)(a)(2). Smith acknowledges that this resignation
                is irrevocable and that the state bar retains continuing jurisdiction with
                respect to matters involving a past member's conduct prior to resignation.
                See SCR 93(5)(c)-(d).     Finally, Smith has submitted an affidavit of
                compliance with SCR 115. See SCR 93(5)(e).



SUPREME COURT
        OF
     NEVADA

                                                                               7-1- zP.Cb2,
(0) I947A
                           The   petition satisfies the    requirements of SCR 93(5).

                Accordingly, we approve attorney Stephanie Marie Smith's resignation.
                SCR 93(5)(a)(2). The petition is hereby granted.
                           It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Stephanie Marie Smith
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVAOA
                                                    2
(0) 1947A